EDN SOVINTEL
2005 STOCK APPRECIATION RIGHTS BONUS PLAN

ARTICLE I
ESTABLISHMENT OF THE PLAN

EDN Sovintel (“Sovintel”), a wholly-owned subsidiary of Golden Telecom, Inc.
(the “Company”), hereby establishes the EDN Sovintel 2005 Stock Appreciation
Rights Bonus Plan (the “Plan”) upon the terms and conditions hereinafter stated.
The purpose of the Plan is to promote the long-term success of Sovintel by
(a) encouraging officers and employees performing services for Sovintel to focus
on critical long-range objectives, and (b) encouraging the attraction and
retention of officers and employees with exceptional qualifications. The Plan
seeks to achieve this purpose by providing for Awards in the form of Stock
Appreciation Rights grants to individuals designated in the sole discretion of
Sovintel.

ARTICLE II
DEFINITIONS

2.01 “Award” means Stock Appreciation Rights granted to a Participant under the
Plan.

2.02 “Award Agreement” means the written agreement pursuant to Article VI
hereof, that sets forth the terms, conditions, restrictions and privileges for
an Award that incorporates the terms of the Plan.

2.03 “Base Value” means the Fair Market Value of one share of Common Stock on
the date of grant of such Stock Appreciation Rights hereunder.

2.04 “Board” means the Board of Directors of Golden Telecom, Inc.

2.05 “Committee” means the Compensation Committee of the Board of Directors of
Golden Telecom, Inc.

2.06 “Common Stock” means shares of the common stock of the Company.

2.07 “Disability” means any physical or mental impairment which qualifies an
Employee for disability benefits under any applicable long-term disability plan
maintained by Sovintel, in the first instance, the Company in the second
instance or, if no such plan applies, any physical or mental impairment which
would qualify such individual for disability benefits under any applicable law
of the Russian Federation.

2.08 “Effective Date” means the date upon which the Board approves this Plan.

2.09 “Employee” means any person who is employed by Sovintel. Sovintel’s
classification as to who is an Employee shall be determinative for purposes of
an individual’s eligibility under the Plan.

2.10 “Fair Market Value” of a share of the Company’s Common Stock for all
purposes under the Plan on a particular date shall be the lower of: (i) the mean
between the high and low sales price per share of Common Stock on such date, or
in case no such sale takes place on such date, the last date on which a sale
occurred, in either case as reported in the principal consolidated transaction
reporting system with respect to securities listed or admitted to trading on a
national securities exchange or included for quotation on the Nasdaq market; or
(ii) the average closing sales price share of Common Stock for the fourteen
(14) trading days immediately preceding such date, as reported in the principal
consolidated transaction reporting system with respect to securities listed or
admitted to trading on a national securities exchange or included for quotation
on the Nasdaq market.

If the relevant date is not a trading day, the determination shall be made as of
the next preceding trading day. As used herein, the term “trading day” means a
day on which public trading of securities occurs and as reported in the
principal consolidated reporting system referred to above.

2.11 “Final Value” means the Fair Market Value of a share of Common Stock as of
the date on which Stock Appreciation Rights are exercised by a Grantee
hereunder.

2.12 “Grantee” refers to any Participant in the Plan who receives an Award.

2.13 “Officer” means any Employee of Sovintel or any of its subsidiaries who is
designated by the Board as a corporate officer of Sovintel and renders services
to Sovintel under the respective contract with Sovintel.

2.14 “Participant” means any Employee or Officer who is designated by the Board
pursuant to Article VI to participate in the Plan.

2.15 “Stock Appreciation Rights” means the right of a Participant to receive the
appreciated value of the Company’s Common Stock, payable in the form of cash in
accordance with the terms of an Award Agreement and the terms hereof.

ARTICLE III
ADMINISTRATION OF THE PLAN AND MISCELLANEOUS

3.01 Plan Administration. The Board shall administer the Plan unless and until
the Board delegates administration responsibility to the Committee in the manner
provided in Section 3.02. The Board shall have the powers, subject to, and
within the limitations of, the express provisions of the Plan:

(a) To determine from time to time which of the Participants eligible under the
Plan shall be granted Awards; when and how each Award shall be granted; the
provisions of each Award granted (which need not be identical), including the
time or times when a person shall be permitted to receive the number of Stock
Appreciation Rights granted.

(b) To construe and interpret the Plan and Awards granted under it, and to
establish, amend and revoke rules and regulations for its administration. The
Board, in the exercise of this power, may correct any defect, omission or
inconsistency in the Plan or in any Award Agreement, in a manner and to the
extent it shall deem necessary or expedient to make the Plan fully effective.

(c) To amend the Plan or an Award Agreement pursuant to the terms of Article IX
hereof.

(d) Generally, to exercise such powers and to perform such acts as the Board
deems reasonable and necessary to promote the best interests of Sovintel which
are not in conflict with the provisions of the Plan.

3.02 Delegation to the Committee. The Board may delegate administration of the
Plan to the Committee. If administration is delegated to the Committee, the
Committee shall have, in connection with the administration of the Plan, the
powers theretofore possessed by the Board, including the power to authorize an
officer of Golden Telecom, Inc. to assume those limited administrative powers
that are related to the day to day operation and administration of the Plan that
the Committee is authorized to exercise (and references in this Plan to the
Board shall thereafter be to the Committee), subject, however, to such
resolutions, not inconsistent with the provisions of the Plan, as may be adopted
from time to time by the Board. The Board may abolish the Committee any time and
revest in the Board the administration of the Plan

3.03 Revocation for Misconduct. Any Stock Appreciation Rights Award under this
Plan, whether or not vested and exercisable, made to a Participant who is
discharged from the employ of Sovintel or any of its subsidiaries due to the
individual’s (i) personal dishonesty of a material nature affecting his or her
ability to perform his or her duties with Sovintel, (ii) willful misconduct or
gross negligence, (iii) breach of fiduciary duty involving personal profit, or
(iv) conviction of any criminal offense which involves dishonesty or breach of
trust or conviction of any felony shall automatically terminate, rescind and be
revoked.

3.04 Limitation on Liability. No member of the Board shall be liable for any
action or determination made in good faith with respect to the Plan. To the
maximum extent allowed by law and Sovintel’s bylaws in the first instance or the
Company’s bylaws in the second instance, the Board shall be indemnified by
Sovintel or the Company in respect of all their activities under the Plan.

3.05 Compliance with Law and Regulations. All Awards granted hereunder shall be
subject to all applicable laws, rules and regulations of the Russian Federation
and to such approvals by any government or regulatory agency as may be required.

ARTICLE IV

ELIGIBILITY

Awards may be granted to such Employees and Officers as may be designated from
time to time by the Board, pursuant to guidelines, if any, which may be adopted
by the Board from time to time.

ARTICLE V
ADJUSTMENTS

If and to the extent that the number of issued shares of Common Stock shall be
increased or reduced by change in par value, split up, reclassification,
distribution of a dividend payable in Common Stock, merger, consolidation,
reorganization, recapitalization, reincorporation, or the like, the Board may
make appropriate adjustment in the number of shares covered by outstanding
Awards under the Plan. In the event of any adjustment in the number of shares
covered by any Award, any fractional shares resulting from such adjustment shall
be disregarded and each such Award shall cover only the number of full shares
resulting from such adjustment. The Board may make such adjustments, and its
determination shall be final, binding and conclusive.

Where appropriate, the Board also may adjust the terms of outstanding Awards to
take into consideration material changes in accounting practices or principles,
extraordinary dividends, acquisitions or dispositions of stock or property or
any other event if it is determined by the Board that such adjustment is
appropriate in order to prevent dilution or expansion of the rights of
Participants.

ARTICLE VI
PARTICIPATION; STOCK APPRECIATION RIGHTS AWARD AGREEMENTS

The Board shall, in its discretion, determine from time to time which Employees
and Officers will participate in the Plan and receive Awards under the Plan. In
making all such determinations there shall be taken into account the duties,
responsibilities and performance of each respective Employee and Officer in
respect of Sovintel, his or her present and potential contributions to the
growth and success of Sovintel, his or her cash compensation and such other
factors as the Board shall deem relevant to accomplishing the purposes of the
Plan.

All awards are subject to the terms, conditions, restrictions and privileges of
the Plan in addition to the terms, conditions, restrictions and privileges for
an Award contained in the Award Agreement. No Award under this Plan shall be
effective unless memorialized in writing by the Board in an Award Agreement
delivered to and signed by the Participant.

1

ARTICLE VII
STOCK APPRECIATION RIGHTS AWARDS

7.01 Stock Appreciation Rights. Subject to the provisions hereof and individual
Stock Appreciation Rights Award Agreements, Sovintel shall award to Participants
that it shall designate in its sole discretion, Stock Appreciation Rights. This
Stock Appreciation Rights Award Agreement shall contain such terms and
conditions as the Board shall from time to time determine, shall specify the
Base Value of one (1) share of Common Stock, and shall specify the number of
Stock Appreciation Rights being granted to the Participant, where one (1) Stock
Appreciation Right shall equal one share of Common Stock.

7.02 Vesting of Stock Appreciation Rights Awards. Stock Appreciation Rights
Awards shall vest and be exercisable pursuant to the terms outlined in each
Grantee’s individual Stock Appreciation Rights Award Agreement.

7.03 Settlement of Stock Appreciation Rights Upon Exercise. A Grantee shall
exercise his Stock Appreciation Rights by submitting to the Board a Notice of
Exercise in the form provided by the Board. Under a Stock Appreciation Rights
Award Agreement, as soon as practicable following exercise of such Award, the
Grantee will receive cash equal in value to the positive difference between the
Base Value and the Final Value multiplied by the number of Stock Appreciation
Rights, as set forth in the Award Agreement. This process shall be referred to
as the “settlement” of Stock Appreciation Rights. Partial exercises of Stock
Appreciation Rights are permitted hereunder.

A Stock Appreciation Rights Award may not be exercised if there is no positive
difference between the Base Value and the Final Value, and the Grantee shall not
be entitled to any settlement in cash hereunder in such circumstances.

In the event of the Grantee’s death prior to receiving such share distribution
payment when due, such distribution will be made to the Grantee’s designated
beneficiary (as identified in the Award Agreement), provided that such
designation is in accordance with applicable law of the Russian Federation. If
the Grantee is legally married at the time of the designation, and the
designated beneficiary is not the Grantee’s spouse, then a written consent of
his/her spouse will be required to be provided by the Grantee, or else Sovintel
may not pay benefits under the Plan to the designee named and the benefit would
pass to the Grantee’s estate under applicable law. Prior to making any payment
to a designated beneficiary, Sovintel shall have the ability to consult with
legal counsel on the permissibility of making such payment under applicable
Russian Federation law. Notwithstanding anything to the contrary herein or in
any related Award Agreement, to the extent that Sovintel is advised by legal
counsel that payment pursuant to a beneficiary designation in an Award Agreement
would violate applicable Russian Federation law, Sovintel shall, with respect to
such payment, follow the law of the Russian Federation which applies to property
of a descendent when no beneficiary has been made. All Grantees shall be
required in their Award Agreement to acknowledge and accept that the
aforementioned procedure shall apply with respect to beneficiary designations in
Award Agreements.

A Grantee may at any time designate a new beneficiary by notifying the Board in
writing and such new designation shall be incorporated with and attached to
Sovintel’s file copy of the Stock Appreciation Right Awards Agreement.

7.04 Restriction on Transfer. Until an Award is exercised, none of the cash
which may be paid to the Grantee upon settlement may be pledged or otherwise
encumbered by the Grantee, and no attempt to transfer the right to receive such
cash, whether voluntary or involuntary, by operation of law or otherwise, shall
vest the transferee with any interest or right in or with respect to the cash.

7.05 Exercise by Beneficiary. If a Grantee dies, becomes disabled or otherwise
is unable to exercise an Award, the Grantee’s designated beneficiary (subject to
the limitations in the third paragraph of Section 7.03) shall have the right to
exercise such Award under the terms and conditions set forth hereunder and under
the applicable Stock Appreciation Rights Award Agreement.

7.06 Termination of Employment, Effect on Awards. In the event that a Grantee
dies, Stock Appreciation Rights granted hereunder shall expire and thus be
rendered not exercisable either by the Grantee or as appropriate (subject to the
limitations in the third paragraph of Section 7.03), his beneficiary, on the
ninety-first (91st) day following the date of death.

In the event that a Grantee terminates his employment with Sovintel other than
for the reasons set forth in Section 3.03 hereof, Stock Appreciation Rights
granted hereunder shall expire and thus be rendered not exercisable by the
Grantee or as appropriate (subject to the limitations in the third paragraph of
Section 7.03), his beneficiary, on the thirty first (31st) day following the
effective date of the termination of his employment.

7.07 Exercisability. Vested Awards shall be exercisable by Grantees only until
the fifth (5) anniversary of the Date of Grant as set forth in a Grantee’s Award
Agreement. Vested Awards that remain unexercised after such date shall expire by
their terms.

ARTICLE VIII
AMENDMENT AND TERMINATION OF THE PLAN

The Board may, by resolution, at any time terminate or amend the Plan with
respect to any Awards which have not been granted, but no such action shall
adversely affect the rights under any outstanding Award without the Grantee’s
consent.

2

ARTICLE IX
EMPLOYMENT RIGHTS

Neither the Plan nor any Award hereunder shall create any right on the part of
any Employee of Sovintel or any of its subsidiaries to continue in such
capacity.

ARTICLE X
TAX CONSIDERATIONS

In order to comply with all applicable laws or regulations of the Russian
Federation, Sovintel may take such action as it deems appropriate to insure
that, if necessary, all applicable taxes are withheld or collected from the
Grantee in connection with the exercise of any Award.

ARTICLE XI

EFFECTIVE DATE OF THE PLAN; TERM

11.01 Effective Date of the Plan. This Plan shall become effective on the
Effective Date, and Awards may be granted hereunder as of or after the Effective
Date and prior to the termination of the Plan.

11.02 Term of Plan. Unless sooner terminated, this Plan shall remain in effect
for a period of ten (10) years ending on the tenth anniversary of the Effective
Date. Termination of the Plan shall not affect any Awards previously granted and
such Awards shall remain valid and in effect until the restrictions contained
therein have lapsed, or by their terms expire or are forfeited.

ARTICLE XII
GOVERNING LAW

This Plan shall be construed under the laws of the Russian Federation.

IN WITNESS WHEREOF, Sovintel has caused a duly authorized officer to execute
this Golden Telecom, Inc./EDN Sovintel 2005 Stock Appreciation Rights Plan, and
to apply the corporate seal hereto as of the 22nd day of November, 2005.

EDN SOVINTEL

By: Jean-Pierre Vandromme Title: General Director

3